Case 3:19-cv-00528-JRW-LLK Document 24 Filed 02/12/20 Page 1 of 2 PageID #: 529




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                              AT LOUISVILLE


                                    )
                                    )
                                    )
 MARK DAMIAN YARMEY                 )
                Plaintiff           )   No.   3:19-CV-00528-JRW-LLK
                                    )
                                    )
                                    )
 vs.                                )
                                    )
                                    )
 WARDEN KEVIN MAZZA                 )
                Defendant           )


  MOTION FOR CJA COUNSEL TO WITHDRAW AND FOR THE COURT TO APPOINT
                     NEW COUNSEL FOR PLAINTIFF

       Comes Armand I. Judah, CJA-appointed counsel for the

 Plaintiff, Mark Yarmey, and respectfully moves the Court to

 allow counsel to withdraw from this action. As grounds for this

 motion, counsel states that, in reviewing the case file, he

 discovered that one of the detectives in the underlying criminal

 case was counsel’s son, Louisville Metro Police Detective Joshua

 Judah1. Although the undersigned counsel does not believe that

 this would have any impact on his representation of the

 Plaintiff and, in fact, the Plaintiff expressed no qualms about

 having the undersigned represent him after counsel made that

 disclosure, counsel believes that, in an abundance of caution


 1 At the time of the investigation, J. Judah was an LMPD detective; he is now
 LMPD’s Assistant Chief.
Case 3:19-cv-00528-JRW-LLK Document 24 Filed 02/12/20 Page 2 of 2 PageID #: 530




 and to avoid any whiff of impropriety, this Court should allow

 counsel to withdraw and the Court should appoint new counsel to

 represent the Plaintiff.


                           Respectfully submitted,


                            /s/ Armand I. Judah
                         Armand I. Judah
                         Lynch, Cox, Gilman & Goodman PSC
                         500 W. Jefferson Street, Suite 2100
                         Louisville, KY 40202
                         (502) 589-4215


                       CERTIFICATE OF SERVICE
      This certifies that a true copy of the foregoing was filed
 electronically and mailed to Mark Yarmey, Luther Luckett
 Correctional Complex, P.O. Box 6, LaGrange, KY 40031 on the 12th
 day of February, 2020.

                                   _/s/ Armand I. Judah__
                                   Armand I. Judah
